DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s argument have been considered and are persuasive. Therefore, the previous prior art rejections have been withdrawn.
Furthermore, Narayan (U.S. Patent Publication No. 2017/0036917) taught a process for forming a nanodiamonds wherein a layer of amorphous carbon was provided and irradiated with a pulsed laser which melted the layer to an undercooled state followed by quenching the melted carbon to form the nanodiamond. However, Narayan does not fairly teach or suggest having irradiated at least a first portion the tip of a carbon nanofiber, nanotube or combination thereof to form the diamond nanostructure.
Wei (NPL Document, The Mechanism of Phase Transformation from Carbon Nanotube to Diamond) teaches a process wherein a carbon nanotube was irradiated with a laser to convert the carbon to a diamond. However, Wei does not fairly teach or suggest having irradiated a first portion of a tip of the carbon nanotube to melt the first portion to an undercooled state followed by quenching the melted carbon from the undercooled state to convert the first portion to diamond.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 3 through 10 and 12 through 20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712